Citation Nr: 1137875	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to June 1946.  The Veteran died in March 2004.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  

In October 2009, the Board remanded the matter on appeal to obtain a complete copy of the Veteran's death certificate, which was associated with the claims file.  In October 2010, the Board remanded to obtain VA treatment records, which were associated with the claims file.

Unfortunately, a review of the claims file indicates that additional development needs to be undertaken before a decision can be reached on this matter.

In a June 2007 letter to her congressman, the appellant appears to be filing a claim for pension.  The Board REFERS this claim for pension to the RO for any necessary development.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The appellant asserts that the Veteran's immediate cause of death, chronic obstructive pulmonary disease (COPD) was the result of his exposure to mustard gas during service.  In an August 2005 statement, she stated that the Veteran told her he was exposed to mustard gas during training.  In October 2007, a friend of the appellant reported that she recalled the Veteran and her father discussing gas mask training.  The friend stated that the Veteran and her father reported that they were sent into a building with their masks on and were told to get out when they smelled gas.

The Board observes that there is guidance regarding how to develop claims based on alleged exposure to mustard gas.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section F.  In May 2005, the RO sent an email as detailed in M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 22.c.  A June 2005 response reflected that the Veteran's name was not located in the Department of Defense's existing mustard agents database.  The claim was routed to Muskogee as that is where mustard gas claims are now centralized.  In March 2006, the RO received a response from the Department of Defense indicating that nothing in the records provided support that the Veteran was exposed to CW agents during training.  

The M2-1MR states that if C&P Service reports that the Veteran is not listed in the Department of Defense database, a request is to be made to the Mustard Gas Manager.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 22.d.  It does not appear that this development has been undertaken.  Accordingly, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should complete the development outlined in M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 22.d.  The appellant's contention that the Veteran was exposed to mustard gas during training should be forwarded to the Mustard Gas Manager, who will forward the request to the Deployment Health Directorate for determination regarding exposure.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



